This case is reported in 154 N.C. 337. When our opinion was certified down, his Honor, Judge Ferguson, rendered a final judgment, to which the defendant Mollie E. Morton excepted and from which she appealed.
We are of opinion that the judgment is strictly in accord with the opinion of this Court, but we suggest that the court fix a time within which the timber described in the judgment be removed, which should not exceed probably twelve months from the beginning of the next civil term of the Superior Court of Craven County.
Let the costs of this appeal be taxed against defendant Mollie E. Morton.
Affirmed.